DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4-7, 10, 11, 13, 15, 18, and 19 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Chang et al. (WO 2015/143011 A1).
	In regard to claim 1, Chang et al. disclose a light-receiving device comprising:
(a) a plurality of photoelectric conversion layers including a first photoelectric conversion layer and a second photoelectric conversion layer disposed in respective regions that are different in a planar view (e.g., “… one PIN structure being sensitive to, for example, visible light (having a wavelength ranging between 400 nm and 700 nm), while the other PIN structure being sensitive to, for example, infrared light (having a wavelength ranging between 700 nm and 1 mm). The two PIN structures can be arranged … horizontally into two stacked structures neighboring each other …” in the first paragraph on pg. 11);
(b) a plurality of first electrodes, wherein each of the plurality of first electrodes is electrically coupled to each of the plurality of photoelectric conversion layers (e.g., “… depositing a metallic material on dielectric layer 114, filling via hole 122V …” in the second paragraph on pg. 10);
(c) a plurality of first contact layers provided between the plurality of first electrodes and the plurality of photoelectric conversion layers (e.g., “… sensor pixel electrode 122 …” in the second paragraph on pg. 10), wherein the plurality of first electrodes e.g., see 
    PNG
    media_image1.png
    736
    1101
    media_image1.png
    Greyscale
);
(d) an insulating film that separates the plurality of photoelectric conversion layers from one another (e.g., see “… two neighboring sensor pixels may be separated by a pixel separation distance P … in response to impinging light, the PIN structure can generate photocurrent that flows vertically …” in 
    PNG
    media_image2.png
    817
    1105
    media_image2.png
    Greyscale
, the third paragraph on pg. 8, and the third paragraph on pg. 10);
(e) a first inorganic semiconductor material included in the first photoelectric conversion layer (e.g., “… one PIN structure being sensitive to, for example, visible light (having ” in the first two paragraphs on pg. 11); and
(f) a second inorganic semiconductor material included in the second photoelectric conversion layer, and different from the first inorganic semiconductor material (e.g., “… other PIN structure being sensitive to, for example, infrared light (having a wavelength ranging between 700 nm and 1 mm) … photosensitive layer 124 may comprise … CdTe …” in the first two paragraphs on pg. 11).
	In regard to claim 4 which is dependent on claim 1, Chang et al. also disclose that the first photoelectric conversion layer or the second photoelectric conversion layer or both are configured to generate electric charges through absorbing light of a wavelength in an infrared region (e.g., “… other PIN structure being sensitive to, for example, infrared light (having a wavelength ranging between 700 nm and 1 mm) …” in the first paragraph on pg. 11).
	In regard to claim 5 which is dependent on claim 1, Chang et al. also disclose that the first photoelectric conversion layer or the second photoelectric conversion layer or both are configured to generate electric charges through absorbing light of a wavelength in a visible region (e.g., “… one PIN structure being sensitive to, for example, visible light (having a wavelength ranging between 400 nm and 700 nm) …” in the first paragraph on pg. 11).
	In regard to claim 6 which is dependent on claim 1, Chang et al. also disclose that the first inorganic semiconductor material or the second inorganic semiconductor material or both include one of Ge, InGaAs, Ex.InGaAs, InAs, InSb, and HgCdTe (e.g., “… photosensitive layer 124 may comprise silicon, germanium, selenium, SiGe, GaAs, InGaAs, SiC, GaN, ” in the second paragraph on pg. 11).
	In regard to claim 7 which is dependent on claim 1, Chang et al. also disclose a ROIC (readout integrated circuit) substrate electrically coupled to each of the plurality of first electrodes (e.g., “… plurality of column conductive lines (columns) 130 and row conductive lines (rows) 140 electrically coupled with the sensor pixels 120 … photosensitive layer 124 detects the information carried by the reflected light (e.g., intensity of the reflected light) and generates electrons, thereby forming a photo current that flows vertically and is detected or read through column 130 and row 140 …” in the second paragraph on pg. 8 and the second paragraph on pg. 9).
	In regard to claim 10 which is dependent on claim 7, Chang et al. also disclose a second electrode opposed to the first electrode with each of the first photoelectric conversion layer and the second photoelectric conversion layer interposed therebetween (e.g., “… common electrode 125 is formed on photosensitive layer 124 …” in the last paragraph on pg. 9).
	In regard to claim 11 which is dependent on claim 10, Chang et al. also disclose a plurality of second contact layers provided between the second electrode and each of the first photoelectric conversion layer and the second photoelectric conversion layer (e.g., see “… second semiconductor layer (having a conductivity type opposite to that of the first semiconductor layer) deposited on the intrinsic semiconductor layer …” in the third paragraph on pg. 10).
	In regard to claim 13 which is dependent on claim 10, Chang et al. also disclose that the second electrode is provided common to the first photoelectric conversion layer e.g., “… common electrode 125 is formed on photosensitive layer 124 …” in the last paragraph on pg. 9).
	In regard to claim 15, Chang et al. disclose a method of manufacturing a light-receiving device, the method comprising:
(a) forming a first photoelectric conversion layer of a plurality of photoelectric conversion layers including a first inorganic semiconductor material (e.g., “… photosensitive layer 124 may comprise silicon, germanium, selenium, SiGe, GaAs, InGaAs, SiC, GaN, CuO, CuSe, CuTe, CdS, CdSe, CdTe, InSb, CuInGaS, CuInGaSe, CuInGaTe, TeGeHg, CuInSe, CuInS, CuInTe, HgCdTe, or combinations thereof in an amorphous, crystalline, or polycrystalline form …” in the second paragraph on pg. 11); and
(b) forming a second photoelectric conversion layer including a second inorganic semiconductor material different from the first inorganic semiconductor material, wherein the second photoelectric conversion layer is disposed in respective regions that are different in a planar view (e.g., “… one PIN structure being sensitive to, for example, visible light (having a wavelength ranging between 400 nm and 700 nm), while the other PIN structure being sensitive to, for example, infrared light (having a wavelength ranging between 700 nm and 1 mm). The two PIN structures can be arranged … horizontally into two stacked structures neighboring each other …” in the first paragraph on pg. 11), and wherein the plurality of photoelectric conversion layers are separated from one another by an insulating film (e.g., see “… two neighboring sensor pixels may be separated by a pixel separation distance P … in response to impinging light, the PIN structure can generate photocurrent that flows vertically …” in Fig. 4D, the third paragraph on pg. 8, and the third paragraph on pg. 10);
e.g., “… depositing a metallic material on dielectric layer 114, filling via hole 122V …” in the second paragraph on pg. 10); and
(d) forming a plurality of first contact layers provided between the plurality of first electrodes and each of the plurality of photoelectric conversion layers (e.g., “… sensor pixel electrode 122 …” in the second paragraph on pg. 10), wherein surfaces the plurality of first electrodes and the plurality of first contact layers have a rectangular shape in a cross-sectional view, and wherein the plurality of first contact layers have a horizontal width wider than a horizontal width of the plurality of first electrodes in the cross-sectional view(e.g., see Fig. 4B).
	In regard to claims 18 and 19, the cited prior art is applied as in claim 1 above.  Chang et al. also disclose an electronic apparatus provided with the light-receiving device as an imaging device (e.g., “… laptop computer 1100 comprising a bidirectional display 1110 (including a display panel and an image sensor panel disposed on the display panel) in accordance with an embodiment of the present disclosure …” in the first paragraph on pg. 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2015/143011 A1) in view of Bocko et al. (US 2010/0276736).
	In regard to claim 2 which is dependent on claim 1, the device of Chang et al. lacks an explicit description that a thickness of the first photoelectric conversion layer is different from a thickness of the second photoelectric conversion layer.  However, Bocko et al. teach (paragraphs 24, 34, and 35) that “… a stacked configuration, employing a plurality of image sensor layers at level A, level B, and level C. Each image sensor layer may be dedicated to the detection of a particular range of light wavelengths, such as blue, green, and red (or any other desired colors or color combinations, such as blue light, blue and green light, and blue and green and red light) … FIG. 2, which is a graph of predicted color response for blue, green and red layers of the CMOS image sensor 100 of FIG. 1A, assuming that the respective thicknesses of the semiconductor islands 104A-1, 104B-1, and104C-1 are 0.5 um, 2 um, and 8 um. The ordinate axis of the illustrated graph is the percentage of color response (e.g., the sensitivity to a particular wavelength of light) and the abscissa is wavelength in um … adjusting the layer thickness for improved (or potentially optimal) quantum efficiency in each color channel …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the first and second inorganic semiconductor materials of Chang et al. (e.g., a thickness of the first photoelectric conversion layer is different from a thickness of the second photoelectric conversion layer), in order “for improved (or potentially optimal) quantum efficiency in each color channel”.
	In regard to claim 3 which is dependent on claim 1, while Chang et al. also discloses (first paragraph on pg. 11) a “… dual-band sensor … two PIN structures can be arranged vertically into a single stacked structure …”, the device of Chang et al. lacks an explicit  et al. teach (paragraphs 24, 34, and 35) that “… a stacked configuration, employing a plurality of image sensor layers at level A, level B, and level C. Each image sensor layer may be dedicated to the detection of a particular range of light wavelengths, such as blue, green, and red (or any other desired colors or color combinations, such as blue light, blue and green light, and blue and green and red light) … FIG. 2, which is a graph of predicted color response for blue, green and red layers of the CMOS image sensor 100 of FIG. 1A, assuming that the respective thicknesses of the semiconductor islands 104A-1, 104B-1, and104C-1 are 0.5 um, 2 um, and 8 um. The ordinate axis of the illustrated graph is the percentage of color response (e.g., the sensitivity to a particular wavelength of light) and the abscissa is wavelength in um … adjusting the layer thickness for improved (or potentially optimal) quantum efficiency in each color channel …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a third photoelectric conversion layer above the first photoelectric conversion layer of Chang et al. and overlapping a portion of the first photoelectric conversion layer in a planar view, in order achieve an integrated device for also measuring additional colors along the thickness direction.
Claim(s) 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2015/143011 A1) in view of Maehara (US 2009/0322923).
In regard to claim 12 which is dependent on claim 11, the device of Chang et al. lacks an explicit description that surfaces in contact with the second electrode of the plurality of the second contact layers are flush with one another.  However, Maehara teaches (paragraphs 125, 137, and 140-142) that “… since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, an electric field is uniformly applied to the photoelectric layer 23r, 23g, or 23b. This is effective in reducing an image lag when the photoelectric apparatus is used as an imaging apparatus, such as a digital still camera. A uniform electric field in the photoelectric layer 23r, 23g, or 23b is also effective in eliminating a short circuit defect of the device. Furthermore, since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, the entire area of the opening in which each pixel is fabricated is the effective area of the photoelectric device, providing the maximum pixel aperture ratio. The insulating layer 48 serves to insulate the partition 45 and the lower electrode 22 of each photoelectric device without interrupting the electrical connection between the partition 45 and the upper electrode 14 of the device … second openings 11b through the interlayer insulating layer 11 in portions where RGB pixels are to be built up. A commonly used, semiconductor fabrication step may be utilized to carry out the patterning … conductive material layer is etched in a portion where a G pixel is to be fabricated to make an opening equivalent to the second openings 11b. The etching may be conducted using the above described semiconductor microfabrication technology … a lower electrode 22, a photoelectric layer 23g, an upper electrode 14, and a transparent insulating layer 16 are built up in the opening in the order described … photoelectric device 1 for an R pixel and that for a B pixel are fabricated in the portions defined by the dotted lines and the arrows in FIG. 12E by repeating the steps …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure surfaces in contact with the second electrode of a plurality of the second contact layers of Chang et al. to be flush with one another, in 
	In regard to claim 16 which is dependent on claim 15, the method of Chang et al. lacks an explicit description that the first photoelectric conversion layer and the second photoelectric conversion layer are formed through forming the insulating film having a first opening and a second opening on a substrate, and epitaxially growing the first inorganic semiconductor material in the first opening, and the second inorganic semiconductor material in the second opening.  However, Maehara teaches (paragraphs 125, 137, and 140-142) that “… since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, an electric field is uniformly applied to the photoelectric layer 23r, 23g, or 23b. This is effective in reducing an image lag when the photoelectric apparatus is used as an imaging apparatus, such as a digital still camera. A uniform electric field in the photoelectric layer 23r, 23g, or 23b is also effective in eliminating a short circuit defect of the device. Furthermore, since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, the entire area of the opening in which each pixel is fabricated is the effective area of the photoelectric device, providing the maximum pixel aperture ratio. The insulating layer 48 serves to insulate the partition 45 and the lower electrode 22 of each photoelectric device without interrupting the electrical connection between the partition 45 and the upper electrode 14 of the device … second openings 11b through the interlayer insulating layer 11 in portions where RGB pixels are to be built up. A commonly used, semiconductor fabrication step may be utilized to carry out the patterning … conductive material layer is etched in a portion where a G pixel is to be fabricated to make an opening equivalent to the second openings 11b. The etching may be conducted using the above described semiconductor microfabrication technology … a lower electrode 22, a photoelectric layer 23g, an upper electrode 14, and a transparent insulating layer 16 are built up in the opening in the order described … photoelectric device 1 for an R pixel ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to epitaxially grow the first inorganic semiconductor material of Chang et al. in a first opening formed in the insulating film with other openings covered by a hard mask, then repeating the steps for epitaxially growing the second inorganic semiconductor material in a second opening formed in the insulating film, in order for each opening to define almost equal areas of the inorganic semiconductor material with the first and second electrodes.
	In regard to claim 17 which is dependent on claim 16, the method of Chang et al. lacks an explicit description that a hard mask is used to cover the second opening during epitaxially growing the first inorganic semiconductor material in the first opening, and wherein the hard mask is used to cover the first opening during epitaxially growing the second inorganic semiconductor material in the second opening.  However, Maehara teaches (paragraphs 125, 137, and 140-142) that “… since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, an electric field is uniformly applied to the photoelectric layer 23r, 23g, or 23b. This is effective in reducing an image lag when the photoelectric apparatus is used as an imaging apparatus, such as a digital still camera. A uniform electric field in the photoelectric layer 23r, 23g, or 23b is also effective in eliminating a short circuit defect of the device. Furthermore, since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, the entire area of the opening in which each pixel is fabricated is the effective area of the photoelectric device, providing the maximum pixel aperture ratio. The insulating layer 48 serves to insulate the partition 45 and the lower electrode 22 of each photoelectric device without interrupting the electrical connection between the partition 45 and the upper electrode 14 of the device … second openings 11b through the interlayer insulating layer 11 in portions where RGB pixels  make an opening equivalent to the second openings 11b. The etching may be conducted using the above described semiconductor microfabrication technology … a lower electrode 22, a photoelectric layer 23g, an upper electrode 14, and a transparent insulating layer 16 are built up in the opening in the order described … photoelectric device 1 for an R pixel and that for a B pixel are fabricated in the portions defined by the dotted lines and the arrows in FIG. 12E by repeating the steps …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to epitaxially grow the first inorganic semiconductor material of Chang et al. in a first opening formed in the insulating film with other openings covered by a hard mask, then repeating the steps for epitaxially growing the second inorganic semiconductor material in a second opening formed in the insulating film, in order for each opening to define almost equal areas of the inorganic semiconductor material with the first and second electrodes.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2015/143011 A1) in view of Choi et al. (US 2017/0148831).
	In regard to claim 14 which is dependent on claim 1, the device of Chang et al. lacks an explicit description that a width of the first photoelectric conversion layer is different from a width of the second photoelectric conversion layer in the planar view.  However. Choi et al. teach (paragraph 41) that “… In general, much bigger noise is generated when the infrared light or the ultraviolet light is sensed than when the visible light is sensed. Accordingly, to sufficiently remove noise, the second driving circuit unit 42 of the second pixel 40 has a more complicated circuit structure and a larger size than the first driving circuit units 12, 22, and 32 of the first pixels 10, 20, and 30, which sense visible light. For this reason, the second pixel 40 is bigger than each of the first pixels ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the first and second photoelectric conversion layers of Chang et al. to have different sizes in a planar view, in order to achieve a desired noise level.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884